COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        LG Chem America, Inc. and LG Chem, Ltd. v. Tommy
                            Morgan

Appellate case number:      01-19-00665-CV

Trial court case number:    100728-CV

Trial court:                239th District Court of Brazoria County

        Appellants, LG Chem America, Inc., and LG Chem, Ltd., have filed a second
motion for extension of time to file a motion for rehearing and for en banc reconsideration.
The motion states that appellee, Tommy Morgan, does not oppose the motion. See TEX. R.
APP. P. 10.3(a)(2). Accordingly, the motion is granted. Appellants’ motion for rehearing
or for en banc reconsideration, if any, shall be filed no later than February 12, 2021.
       No further extensions will be granted absent extraordinary circumstances.
       It is so ORDERED.


Judge’s signature:    /s/ April L. Farris
                      Acting individually     Acting for the Court


Date: February 2, 2021